                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

GREGORY C. SHAFFER,                                                       Case No. 18-cv-592

                                                                          Black, J.
                        Plaintiff,                                        Bowman, M.J.
        v.


COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.


                              REPORT AND RECOMMENDATION

        Plaintiff Gregory C. Shaffer filed this Social Security appeal in order to challenge

the Defendant’s denial of his disability claim. See 42 U.S.C. §405(g). Proceeding through

counsel, Plaintiff presents five claims of error.             For the reasons explained below, I

conclude that the ALJ’s finding of non-disability should be REVERSED AND REMANDED

for further development of the record.

        I. Summary of Administrative Record

        On March 27, 2015, Plaintiff filed an application for Disability Insurance Benefits

(“DIB”), alleging a disability onset date in March 2014.1 Plaintiff’s claim was denied initially

and upon reconsideration, following which Plaintiff requested an evidentiary hearing

before an administrative law judge (“ALJ”). On October 24, 2017, through counsel,

Plaintiff appeared by videoconference and gave testimony before ALJ Peter Jamison; a

vocational expert also testified. (Tr. 31-68). On February 1, 2018, the ALJ issued an



1 Plaintiff’s initial application alleged a disability onset date in March 2012, but he subsequently amended
that date to March 2014. (Tr. 37). However, the ALJ’s February 1, 2018 opinion fails to acknowledge this
amendment. (Tr. 12).
                                                     1
adverse written decision.2 (Tr. 10-19). The Appeals Council denied Plaintiff’s request for

review, leaving the ALJ’s decision as the Commissioner’s final determination. Plaintiff

filed this appeal to obtain additional judicial review.

        Plaintiff testified that he can no longer work due to a back impairment, knee pain,

pain in his right arm, breathing issues, and depression and anxiety. (Tr. 41). Plaintiff was

51 years old at the time of his alleged disability onset, and was 54 years old as of the date

he was last insured for purposes of DIB.3                He lives in a home with his wife and

stepdaughter. He has a high school education and was last employed in 2010, with past

relevant work as a housekeeping cleaner, a housekeeper, an industrial commercial

groundkeeper, and a church janitor. (Tr. 41; Tr. 17).

        The ALJ found that Plaintiff has the following severe physical impairments:

“cervical spine disorder, knee impairment (osteoarthritis), lumbar spine disorder and

chronic obstructive pulmonary disease (COPD).”                   (Tr. 12).     Contrary to Plaintiff’s

testimony and the opinions of his treating physician, the ALJ determined that Plaintiff’s

depression and anxiety are “non-severe” because they cause no more than “mild”

imitation in any functional area. (Tr. 13).

        Although Plaintiff’s counsel argued at the hearing that Plaintiff would meet or equal

a Listing, the ALJ determined that Plaintiff did not have an impairment or combination of

impairments that would meet or medically equal the severity of a listed impairment in 20

C.F.R. Part 404, Subpart P, Appx. 1. (Tr. 13).                  Plaintiff does not challenge that




2 The record reflects an earlier unfavorable decision issued by ALJ Deborah Smith on March 19, 2014. (Tr.
36-37, 73-84). ALJ Smith found Plaintiff capable of medium work, including his past relevant work.
However, because ALJ Jamison did not address that prior decision, this Court does not consider it further.
3 Plaintiff was insured only through June 30, 2017, his “date last insured” or “DLI.” (Tr. 12). Because he

applied only for DIB, he must prove that he became disabled before that date.
                                                    2
determination in this Court. Instead, Plaintiff primarily argues that the ALJ erred in

evaluating his residual functional capacity (“RFC”) at the light exertional level, rather than

at the sedentary level.

       Although the ALJ found Plaintiff to be capable of light work, he did add non-

exertional restrictions that further reduced that range of work:

       [He can] push and/or pull foot controls with the left and right foot
       occasionally; climb ramps and stairs occasionally; never climb ladders and
       scaffolds; occasionally stoop, kneel, crouch and crawl; never be exposed to
       unprotected heights, hazardous moving mechanical parts, humid/wet
       working conditions, extreme cold and heat and vibration; avoid
       concentrated exposure to dust, fumes, odors and pulmonary irritants and
       able to operate a motor vehicle occasionally.

(Tr. 14). Based on the RFC as determined, the ALJ found that Plaintiff would be able to

perform all of his past relevant work.    However, in the alternative, the ALJ determined

that Plaintiff could perform other jobs in the national economy, including the

representative jobs of merchandise marker, router, and power screwdriver operator. (Tr.

18). Therefore, the ALJ concluded that Plaintiff was not under a disability. (Id.)

       Notably, if the ALJ had restricted Plaintiff to the sedentary level, Plaintiff’s age

would have entitled him to an automatic finding of disability under Medical Vocational Grid

Rules. See 20 C.F.R. part 404, subpart P, App. 2, Rule 201.14. In this appeal, Plaintiff

generally advocates in favor of the application of Grid Rule 201.14 based upon a

sedentary exertional level. More specifically, Plaintiff asserts that the ALJ erred by: (1)

by giving an equal amount of weight to all medical opinions of record; (2) by failing to

account for Plaintiff’s need for a cane; (3) by failing to classify Plaintiff’s mental

impairments as “severe”; (4) by inadequately explaining his adverse credibility

determination; and (5) by failing to include additional mental and/or physical limitations in

the hypothetical question posed to the vocational expert.

                                              3
        I discuss each of the alleged errors below, albeit in a slightly different order.4

Based upon the failure of the ALJ to provide adequate analysis for this Court’s review, I

conclude that remand for further development of the record is required.

        II. Analysis

        A. Judicial Standard of Review

        To be eligible for benefits, a claimant must be under a “disability.” See 42 U.S.C.

§1382c(a). Narrowed to its statutory meaning, a “disability” includes only physical or

mental impairments that are both “medically determinable” and severe enough to prevent

the applicant from (1) performing his or her past job and (2) engaging in “substantial

gainful activity” that is available in the regional or national economies. See Bowen v. City

of New York, 476 U.S. 467, 469-70 (1986).

        When a court is asked to review the Commissioner’s denial of benefits, the court’s

first inquiry is to determine whether the ALJ’s non-disability finding is supported by

substantial evidence.         42 U.S.C. § 405(g).           Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (additional citation and internal quotation

omitted). In conducting this review, the court should consider the record as a whole.

Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978). If substantial evidence supports

the ALJ’s denial of benefits, then that finding must be affirmed, even if substantial

evidence also exists in the record to support a finding of disability. Felisky v. Bowen, 35

F.3d 1027, 1035 (6th Cir. 1994). As the Sixth Circuit has explained:

        The Secretary’s findings are not subject to reversal merely because
        substantial evidence exists in the record to support a different conclusion....


4 Plaintiff’s first three errors along with his fifth assertion of error are all closely related Therefore, the
discussion of those errors is combined.
                                                      4
       The substantial evidence standard presupposes that there is a ‘zone of
       choice’ within which the Secretary may proceed without interference from
       the courts. If the Secretary’s decision is supported by substantial evidence,
       a reviewing court must affirm.

Id. (citations omitted).

       Whether considering an application for supplemental security income or for

disability benefits, the Social Security Agency is guided by the following sequential

benefits analysis: at Step 1, the Commissioner asks if the claimant is still performing

substantial gainful activity; at Step 2, the Commissioner determines if one or more of the

claimant’s impairments are “severe;” at Step 3, the Commissioner analyzes whether the

claimant’s impairments, singly or in combination, meet or equal a Listing in the Listing of

Impairments; at Step 4, the Commissioner determines whether or not the claimant can

still perform his or her past relevant work; and finally, at Step 5, if it is established that

claimant can no longer perform his or her past relevant work, the burden of proof shifts to

the agency to determine whether a significant number of other jobs which the claimant

can perform exist in the national economy. See Combs v. Com’r of Soc. Sec., 459 F.3d

640, 643 (6th Cir. 2006); 20 C.F.R. §§404.1520, 416.920.

       A plaintiff bears the ultimate burden to prove by sufficient evidence that he is

entitled to disability benefits. 20 C.F.R. § 404.1512(a). A claimant seeking benefits must

present sufficient evidence to show that, during the relevant time period, he suffered an

impairment, or combination of impairments, expected to last at least twelve months, that

left him unable to perform any job. 42 U.S.C. § 423(d)(1)(A).

       B. Plaintiff’s Claims

              1. Evaluation of the Medical Opinion Evidence: Claims 1, 2, 3 and 5

       Plaintiff’s first three claims as well as his fifth claim of error all challenge aspects

of the ALJ’s evaluation of the medical opinion evidence. First, Plaintiff complains that the
                                             5
ALJ improperly gave “some weight” to all of the medical opinions of record, including the

non-examining state agency reviewers, a consulting psychologist, and Plaintiff’s treating

physician. Plaintiff suggests (incorrectly) that the ALJ was legally required to give the

“most weight” to a single medical opinion. However, the citations that Plaintiff provides,

SSR 96-2p and 20 C.F.R. § 1527, contain no such requirement. Plaintiff’s second

argument is that the ALJ failed to adequately consider his use of a cane in determining

his physical RFC.          Plaintiff’s third claim is that the ALJ failed to find his mental

impairments to be “severe” at Step 2 of the sequential process.                 Plaintiff’s fifth claim is

that, as a result of committing the foregoing errors, the ALJ failed to include all relevant

work-related limitations in the record, including the RFC limitations offered by Plaintiff’s

treating physician.

        Plaintiff’s first, third, and fifth assertions of error are all founded on his contention

that the ALJ should have given the physical and mental RFC opinions of his treating

physician, Dr. Neama Esmaili, controlling weight.5 Plaintiff’s second argument, relating

to his alleged cane use, also relates to Dr. Esmaili, insofar as Plaintiff testified that his

family physician prescribed the cane.

        Dr. Esmaili was the only treating physician of record who offered any opinions. He

completed two separate residual functional capacity forms, both dated in June 2016 just

before the expiration of Plaintiff’s DLI. In both forms, Dr. Esmaili opines that Plaintiff

suffers from an extreme and debilitating level of limitations that would be work-preclusive.

Of note, Dr. Esmaili’s opinions stand in stark contrast to all other medical opinion evidence




5The ALJ misspelled the physician’s surname as “Esmali” and referred to him using feminine pronouns,
but Plaintiff’s testimony indicates that Dr. Esmaili is male. See also https://www.trihealth.com/hospitals-
and-practices/loveland-family-medicine (accessed on June 25, 2019).
                                                    6
of record, although Plaintiff is quick to point out that all other opinions were rendered by

consulting medical sources.

        Dr. Esmaili opined that Plaintiff has lumbago, cervicalgia, and chronic knee pain,

with “significant” and “severe pain” in his neck, low back and knees. (Tr. 407). He states

that Plaintiff has reduced range of motion in both knees and lower back, and an abnormal

gait, and that his depression and anxiety contribute to his symptoms and limitations. (Tr.

407-408). He opines that Plaintiff can walk less than one block, can sit or stand no more

than 15 minutes at a time, and can sit or stand/walk each less than two hours in an 8-

hour day, with shifting positions at will and a need for unscheduled breaks of at least 15

minutes or more several times a day during which he must either lie down or sit quietly. 6

(Tr. 408-409). Dr. Esmaili further opined Plaintiff could lift or carry no more than 10

pounds “rarely,” and “never” 20 pounds, and could “never” twist, stoop or bend,

crouch/squat, of climb ladders, and only rarely climb stairs. (Tr. 409). He states that his

patient is extremely limited in his abilities to grasp, turn and twist objects or use his fingers

for fine manipulations, and can use his hands or fingers for such tasks less than 10% of

the time in any workday. Dr. Esmaili further opines that he would be “off task” 10% of

every day, is incapable of tolerating even “low stress” work, and would be absent more

than four days per month. (Tr. 410; see also Tr. 404, Tr. 16).

        The regulation concerning the opinions of treating physicians, 20 C.F.R. §

404.1527(c)(2), provides: “[i]f we find that a treating source's opinion on the issue(s) of

the nature and severity of your impairment(s) is well-supported by medically acceptable




6 Considering the opinion that Plaintiff could sit not more than 15 minutes at a time, the opinion that he
needs to “sit quietly” for “at least 15 minutes or more” as one of several unscheduled breaks each day is at
least somewhat contradictory.
                                                     7
clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in your case record, we will give it controlling weight.” Id.; see

also Warner v. Com'r of Soc. Sec., 375 F.3d 387, 390 (6th Cir.2004). For claims filed

before March 27, 2017, the treating physician rule7 requires “the ALJ to generally give

greater deference to the opinions of treating physicians than to the opinions of non-

treating physicians.” See Blakley v. Com'r of Social Security, 581 F.3d 399, 406 (6th

Cir.2009).

        The reasoning behind the rule has been stated as follows:

        [T]hese sources are likely to be the medical professionals most able to
        provide a detailed, longitudinal picture of the claimant's medical
        impairment(s) and may bring a unique perspective to the medical evidence
        that cannot be obtained from the objective medical findings alone or from
        reports of individual examinations, such as consultative examinations or
        brief hospitalizations.

Wilson v. Com'r of Social Security, 378 F.3d 541, 544 (6th Cir.2004) (quoting former 20

C.F.R. § 404.1527(d)(2)).

        Despite the presumptive weight given to the opinions of the treating physician, if

those opinions are not “well-supported” or are inconsistent with other substantial

evidence, then the opinions need not be given controlling weight. Soc. Sec. Ruling 96–

2p, 1996 WL 374188, at *2 (July 2, 1996). In such cases, the ALJ should review additional

factors to determine how much weight should be afforded to the opinion, such as “the

length of the treatment relationship and the frequency of examination, the nature and



7
  Effective March 27, 2017, many long-standing regulations have been significantly revised or rescinded,
with the old hierarchy discarded. For example, a new rule set forth in 20 C.F.R. § 404.1520c entirely
replaces the treating physician rule. Although some revisions apply to claims that were pending on March
27, 2017, the Commissioner has made clear that the elimination of the treating physician rule applies only
to “claims filed on or after March 27, 2017.” See Social Sec. Admin., Revisions to Rules Regarding the
Evaluation of Medical Evidence, 82 Fed. Reg. at 5845. Based on the date that Plaintiff filed his claim in this
case, the “treating physician rule” and related SSRs and case law continue to apply. Accord, Glanz v. Com'r
of Soc. Sec., 2018 WL 3722318 at n. 5 (N.D. Ohio July 17, 2018).
                                                      8
extent of the treatment relationship, supportability of the opinion, consistency of the

opinion with the record as a whole, and any specialization of the treating physician.”

Blakley 581 F.3d at 406; see also 20 C.F.R. § 404.1527(c)(2).

        When the treating physician's opinion is not given controlling weight, the ALJ must

provide “good reasons” for doing so. Id. Good reasons “must be supported by the

evidence in the case record, and must be sufficiently specific to make clear to any

subsequent reviewers the weight the adjudicator gave to the treating source's medical

opinion and the reasons for that weight.” Blakley, 581 F.3d at 406-407; see also Soc. Sec.

Rul. 96–2p. An ALJ's failure to provide an adequate explanation for according less

than controlling weight to a treating source may only be excused if the error is harmless

or de minimis, such as where “a treating source's opinion is so patently deficient that the

Commissioner could not possibly credit it.” Blakley, 581 F.3d at 409 (quoting Wilson, 378

F.3d at 547).

        As stated, Dr. Esmaili completed two RFC forms just prior to Plaintiff’s DLI – one

for arthritis, and the second concerning his mental impairments. Both forms reflect that

Dr. Esmaili had treated Plaintiff for four years, examining him once every 3 months, since

June 2013. (Tr. 399, 407).8 The ALJ did not give Dr. Esmaili’s work-preclusive opinions

controlling weight, but instead stated they were entitled to only “some weight,” providing

the following brief explanation:

        [T]he undersigned finds that Dr. Esma[i]li’s questionnaire could not be given
        more weight because there is little narrative support provided for the
        functional limitations identified; [his] assessment is not entirely consistent



8According to Dr. Esmaili, Plaintiff began treatment on June 7, 2013. (Tr. 399). In addition to the two forms
at issue in this appeal, the record suggests that Dr. Esmaili opined on that first day of treatment that Plaintiff
was disabled due to his “pain and discomfort.” (Tr. 82, 03/19/2014 ALJ opinion, dismissing Dr. Esmaili’s
prior opinions as “inconsistent with her own findings” and based on “subjective complaints, which are not
credible”).
                                                        9
       with the overall record and [he] lacked evidence available at the time of the
       hearing. Additionally, more weight could not be given to the arthritis medical
       source statement because there was little narrative support provided for the
       functional limitations identified; [he] lacked evidence available at the time of
       the hearing and the imaging studies support lesser limitations.

(Tr. 17).

       Unfortunately, the ALJ failed to acknowledge either Dr. Esmaili’s status as a

treating physician, or the presumptive “controlling weight” that such status conveys. The

ALJ’s reference to Dr. Esmaili’s alleged lack of access to “evidence available at the time

of the hearing” makes little sense, since Dr. Esmaili remained Plaintiff’s treating physician

at the time of the hearing, and his opinions were rendered just two weeks prior to the

relevant date last insured (“DLI”).      A treating physician’s opinions must be given

controlling weight unless they are not “well-supported” or are “inconsistent with the other

substantial evidence.”    Here, the ALJ’s statements that Dr. Esmaili provided “little

narrative support” and that they were “not entirely consistent with the overall record” are

ambiguous, leaving this Court to speculate whether substantial evidence supports the

opinions despite the opinions being not “entirely” consistent with “the overall record.”

Likewise, the undersigned cannot discern whether the ALJ’s criticism of the lack of

sufficient “narrative” explanation on the forms is intended to suggest the opinions are

otherwise unsupported by clinical and diagnostic records. This ambiguity in the ALJ’s

analysis is magnified when the undersigned considers the specific range of motion

percentiles and medical diagnoses that Dr. Esmaili provided.

       In short, the ALJ’s articulated reasons for rejecting Dr. Esmaili’s opinions do not

constitute “good reasons” for rejecting all of his opinions wholesale.          As even the

Commissioner acknowledges, the entirety of the ALJ’s decision in this case – including

but not limited to the analysis of Dr. Esmaili’s opinions - was exceedingly “brief.” (Doc. 7

                                             10
at 1). The Commissioner attempts to shore up that analysis by reference to additional

medical records, arguing that Dr. Esmaili’s assessments were “wildly inconsistent with

[his] treatment notes.” (Id.) On that score, the Commissioner’s arguments may ultimately

prevail. However, unless this Court finds Dr. Esmaili’s opinions to be “so patently deficient

that the Commissioner could not possibly credit [them],” Blakley, 581 F.3d at

409 (quoting Wilson, 378 F.3d at 547), this Court must reverse and remand for further

development due to this clear procedural error. The record presented is admittedly close

given the “outlier” nature of the treating physician’s opinions. However, based on the

totality of the record, the undersigned concludes that the extreme brevity and ambiguous

nature of the ALJ’s analysis of Dr. Esmaili’s RFC opinions requires remand.

       Despite that conclusion, if the ALJ’s articulation error were limited to the analysis

of Dr. Esmaili’s mental impairment opinions, the undersigned might not recommend

remand, based on the “patently deficient” nature of those particular opinions. On the

mental RFC form, Dr. Esmaili opines that Plaintiff suffers from “marked” (i.e. Listing level)

impairments in multiple functional areas – even though virtually no other evidence in the

record (including the undersigned’s review of Dr. Esmaili’s records, consulting opinions,

and Plaintiff’s own testimony) would support that level of severity. In fact, Plaintiff points

to no clinical records by Dr. Esmaili or to any other evidence in the record that would even

marginally support the extreme and debilitating level of mental impairment suggested by

Dr. Esmaili.

       Nevertheless, given other errors pertaining to the ALJ’s assessment of Plaintiff’s

physical RFC and his subjective complaints, remand is required.            Remand is not a

“useless formality” because it is the province of the Commissioner and not that of this



                                             11
Court to determine Plaintiff’s limitations and the jobs available to him. See Simpson v.

Com’r of Soc. Sec., 344 Fed Appx. 181, 192 (6th Cir. 2009).

       The conclusion that remand for further development of the record is required is

supported not only by the ALJ’s articulation error concerning Dr. Esmaili’s physical RFC

opinions, but also by the ALJ’s failure to address Plaintiff’s alleged need for a cane.

Plaintiff brought the cane to the hearing, and testified to its use both in and outside his

home. Plaintiff argues that the use of a cane required the ALJ to limit him to sedentary

work, with a corresponding mandatory finding of “disability” under Grid Rule 201.14.

Plaintiff testified that his family doctor prescribed the cane. (Tr. 45). Despite his testimony

and specific questioning about the cane by the ALJ, the ALJ’s opinion contains no

reference to it, stating only that “[t]he record is devoid of evidence that her [sic]

impairments resulted in the inability to ambulate effectively.” (Tr. 14). Although the

Commissioner reasonably argues that the prescription for the cane post-dates Plaintiff’s

DLI and other records supporting cane use are minimal (see Tr. 422, 434, 436-437), the

failure of the ALJ to so much as mention the cane adds to the inadequate analysis of the

record as a whole.

       On remand, the ALJ also should better articulate the weight given to the consulting

opinions. The ALJ gave all consulting opinions “some” weight after finding them to be

“consistent with the totality of the medical evidence.” (Tr. 16, citing Tr. 97-98, 112, 372-

379). However, rather confusingly, the ALJ states in the next sentence that he declines

to give greater weight to the same opinions “because the remainder of the assessment is

not consistent with the totality of the medical evidence because the consultants lacked




                                              12
the evidence available during the hearing.” (Id.)9 See also generally, Gayheart v. Com’r

of Soc. Sec., 710 F.3d 365, 379-380 (6th Cir. 2013) (holding that the Commissioner may

not apply “greater scrutiny to a treating-source opinion” than to a consulting opinion).

        Plaintiff’s fifth assertion of error is cumulative. Based upon the asserted errors in

the ALJ’s evaluation of the medical evidence, Plaintiff argues that at Step 5 of the

sequential analysis, the ALJ “left out the supported forms of Dr. Esmali [sic] at Tr. 399-

410.” (Doc. 5 at 9). Given the referenced articulation error in the evaluation of a treating

physician’s opinions and additional ambiguities in the analysis of the consulting opinions,

the undersigned is unable to adequately determine whether the hypothetical question was

supported by substantial evidence in this case.

                2. The Adverse Credibility Determination

        Plaintiff’s Statement of Errors contains an additional claim that the ALJ erred in his

evaluation of Plaintiff’s subjective complaints. This type of assessment traditionally has

been described as the “credibility” determination, but more recently has been redefined

as a “consistency determination.”10 Based on the relatively benign objective physical

evidence presented by Plaintiff in support of the extreme pain and fatigue that he alleged,




9 Several portions of the ALJ’s analysis of consulting opinions are unclear, including which assessment or
assessments (physical or mental, and by which consultants) were “not consistent with the totality of the
medical evidence” after the ALJ found all of the consultants’ mental and physical determinations to be
“consistent with the totality of the medical evidence” in the preceding sentence. Arguably, an opinion may
remain “consistent” with the “totality” of evidence even if the consultant has not reviewed the most recent
records, so long as the later records do not show different limitations. Here, the ALJ adopted, without
apparent revision, the consultants’ conclusion that Plaintiff’s mental impairments were nonsevere. By
contrast, the ALJ’s physical RFC findings included additional limitations beyond that suggested by the
consultants.
10 The assessment of symptoms, formerly referred to as the “credibility” determination in SSR 96-7p, was

clarified in SSR 16-3p to remove the word “credibility” and refocus the ALJ’s attention on the “extent to
which the symptoms can reasonably be accepted as consistent with the objective medical and other
evidence in the individual’s record.” SSR 16-3p, 2017 WL 5180304 at *2 (October 25, 2017) (emphasis
added). Despite the linguistic awkwardness, courts agree that the prior case law remains fully applicable
to the renamed “consistency determination” under SSR 16-3p, with few exceptions. See Duty v. Com’r of
Soc. Sec., 2018 WL 4442595 at *6 (S.D. Ohio Sept. 18, 2018).
                                                    13
the ALJ’s assessment of the consistency of Plaintiff’s subjective complaints was critical.

However, the ALJ’s rationale for his finding that Plaintiff statements were “not entirely

consistent with the medical evidence and other evidence in the record” was minimal and

somewhat vague. (Tr. 16). Although the ALJ cited records showing normal examination

findings, he also cited an MRI that reflected a disc protrusion and central canal stenosis,

along with records documenting Plaintiff’s consistent reports of low back pain and knee

pain, and a diagnosis of radiculopathy and spinal stenosis in the lumbar region. (Tr. 15).

       It remains the province of the ALJ and not the reviewing court, to assess the

consistency of subjective complaints about the impact of a claimant’s symptoms with the

record as a whole. See generally Rogers v. Com'r, 486 F.3d 234, 247 (6th Cir. 2007). An

ALJ’s credibility assessment must be supported by substantial evidence, but “an ALJ’s

findings based on the credibility of the applicant are to be accorded great weight and

deference, particularly since an ALJ is charged with the duty of observing a witness’s

demeanor and credibility.” Walters v. Com’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir.

1997). Further, a credibility determination cannot be disturbed “absent a compelling

reason.” Smith v. Halter, 307 F.3d 377, 379 (6th Cir. 2001). Thus, it is proper for an ALJ

to discount the claimant’s testimony where there are contradictions among the medical

records, his testimony, and other evidence. Warner v. Com’r of Soc. Sec., 375 F.3d at

387.

       Because the ALJ’s articulation of the consistency/credibility issue was overly brief,

and the issue is relatively critical, the undersigned recommends remand for

reconsideration of this issue as well.




                                            14
              3. Faucher and the Basis for Remand for Further Fact-finding

       Plaintiff argues that the proof of his disability is “strong based on the supported

limitations” of the RFC opinions submitted by Dr. Esmaili. (Doc. 5 at 9). Respectfully, the

undersigned must disagree. Remand is required in this case primarily based on the ALJ’s

failure to acknowledge Dr. Esmaili’s status as a treating physician, as well as the overly

brief discussion of some medical opinion evidence and records (including the asserted

cane use) as discussed above.

       In addition to his primary reliance on the RFC opinions of Dr. Esmaili, Plaintiff cites

to one-time examinations with an orthopedist who diagnosed mild to moderate arthritis

and chondromalacia, and with a pain specialist on July 1, 2016. (See generally Tr. 416-

428, Tr. 436). The cursory nature of Plaintiff’s references to the orthopedist and pain

doctor warrants little discussion, but it is worth pointing out that the examining orthopedist

noted full range of motion, full strength and flexion, and multiple normal tests of Plaintiff’s

knees and legs, including a normal gait. (Tr. 436). The pain specialist also noted

numerous normal examination findings, including all findings relating to his upper and

lower extremities and spine. (Tr. 416-428). The exam revealed a normal gait, full upper

and lower arm strength, full finger muscle strength and essentially all other normal

measurements of strength, tone, and stability.         (Tr. 422-425).    The pain specialist

counseled Plaintiff to return for further testing and a treatment plan that included

“interventions to decrease the opioid dependency” but there is no evidence that Plaintiff

ever returned. (Tr. 428).

       Last, Plaintiff’s Statement of Errors advocates for reversal based on a two-

sentence argument that the ALJ failed to address his obesity. (Doc. 5 at 5). However, it

does not appear that any physician opined that Plaintiff had any functional limitation

                                              15
resulting from obesity (or even diagnosed obesity) prior to Plaintiff’s DLI, notwithstanding

references in the record to Plaintiff’s height, weight and BMI. To the extent that Plaintiff

believes the record supports additional limitation based on his obesity, he remains free to

present that evidence on remand.

       A sentence four remand under 42 U.S.C. § 405(g) provides the required relief in

cases where there is insufficient evidence in the record to support the Commissioner's

conclusions and further fact-finding is necessary. See Faucher v. Secretary of Health

and Human Servs., 17 F.3d 171, 174 (6th Cir. 1994) (citations omitted). In a sentence

four remand, the Court makes a final judgment on the Commissioner's decision and “may

order the Secretary to consider additional evidence on remand to remedy a defect in the

original proceedings, a defect which caused the Secretary's misapplication of the

regulations in the first place.” Faucher, 17 F.3d at 175. All essential factual issues have

not been resolved in this matter, nor does the current record adequately establish

Plaintiff's entitlement to benefits as of his alleged onset date. Faucher, 17 F.3d at 176.

       III. Conclusion and Recommendation

       For the reasons explained herein, IT IS RECOMMENDED THAT Defendant’s

decision be REVERSED and REMANDED for further development of the record under

sentence four, and that this case be CLOSED.

                                                        /s Stephanie K. Bowman
                                                        Stephanie K. Bowman
                                                        United States Magistrate Judge




                                             16
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

GREGORY C. SHAFFER,                                              Case No. 18-cv-592

                                                                 Black, J.
                     Plaintiff,                                  Bowman, M.J.
       v.


COMMISSIONER OF SOCIAL SECURITY,

                     Defendant.


                                          NOTICE

       Pursuant to Fed. R. Civ. P 72(b), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of

the R&R objected to, and shall be accompanied by a memorandum of law in support of

the objections. A party shall respond to an opponent’s objections within FOURTEEN (14)

DAYS after being served with a copy of those objections. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                             17
